Citation Nr: 1213843	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in New York, new York, which, among other things, denied entitlement to service connection for a neck condition and increased the Veteran's disability rating for his lumbosacral spine to 40 percent as of the date of claim, August 6, 2007.

In his substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran was scheduled for a Travel Board hearing on January 12, 2011; however, he did not attend.  On March 7, 2012, the Veteran called the RO, reporting that he had been out of state on the date of the scheduled hearing, and was requesting that another hearing be scheduled in regard to his appeal.  In April 2012, the motion for a new hearing was denied under the provisions of 38 C.F.R. § 20.704 (2011) (requiring that motions to reschedule Travel Board hearings after a failure to report, must explain why a motion to reschedule could not have been made prior to the hearing date, and must be submitted within 15 days of the hearing date).  


FINDINGS OF FACT

1.  The Veteran does not have a current neck disability related to a disease or injury in active service or that was caused or aggravated by a service connected disability.

2.  The Veteran's lumbar spine disability is manifested by limitation of forward flexion to 30 degrees, and moderate incomplete paralysis of the sciatic nerves in each leg; but without ankylosis or physician prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
  
2.  The criteria for a rating in excess of 40 percent for the orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.14, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for a disability rating of 20 percent for the neurologic manifestations of the low back disability in the right leg are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520 (2011).

4.  The criteria for a disability rating of 20 percent for the neurologic manifestations of the low back disability in the left leg are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008). VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in November 2007 and January 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a neck disability.  The January 2008 letter also provided notice with regard to the evidence needed to substantiate the claim for an increased rating for the low back disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008). Nevertheless, the January 2008 letter complied with this requirement.

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with Vazquez-Flores notice in the January 2008 letter, which provided notice.  The letter informed the Veteran that, in order to establish entitlement to an increased disability rating, the evidence must show that his disability had worsened.  In addition, the letter provided him with examples of the types of evidence he could use to substantiate his claim, and told him that VA would consider evidence showing the impact of the disability on employment, and informed him of how ratings were assigned.

The January 2008 letter also met the notice requirements set out in Dingess.
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all of the pertinent medical records.  The Veteran underwent a VA examination in February 2008 to determine the current nature and severity of his service-connected lumbar spine disability, and an August 2009 VA examination provided evidence with regard to associated neurological abnormalities.  While the Veteran indicated at the time of his August 2009 examination that his neurological symptoms had worsened, he has not made any contentions that the orthopedic manifestations of his back disability had increased in severity since his most recent examination in February 2008 or that the neurologic manifestations have changed since the August 2009 examination.  The Veteran's representative has argued that a new examination was warranted based on age of the last examination; however, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

The Veteran has not been afforded a VA examination to determine whether he has a neck disability that is related to service.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case there is no adequate evidence that the claimed neck disability might be related to service.  The Veteran's service treatment records do not reflect any treatment or complaints related to his neck.  There are no contemporaneous records showing complaints pertaining to the neck pain or a diagnosis of a neck disability until over 30 years following the Veteran's discharge from service.  The Veteran has not reported a continuity of symptomatology beginning in service.

The Veteran has contended that he has a neck disability as the result of in-service exposure to radiation and chemical and biological agents, including herbicides or is due to the service connected back disability.  The Veteran's assertion of such relationships is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a veteran's assertion that one condition caused another is insufficient to trigger VA's duty to provide an examination).

Accordingly, VA has complied with the VCAA's notification and assistance requirements. The appeals are thus ready to be considered on the merits.

Service connection-laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has a current neck disability related to his service-connected lumbar spine disability or to in-service exposure to herbicides, chemicals, biological and nuclear materials. 

Service treatment records do not reflect any treatment for, complaints of or a diagnosis of a neck or cervical spine disorder.  

The first post-service evidence of a neck disorder is a March 2008 magnetic resonance imaging study (MRI) which revealed multilevel degenerative changes of the discs and vertebra of the cervical spine.  VA medical records beginning in April 2008, show that the Veteran reported that he had chronic neck pain that had been present for many years, but had become worse in the past two to three years; however, none of the medical professionals who have treated the Veteran have linked his neck disorder to service.  

The Veteran has not made any contentions that his current neck disorder is directly related to service, except to assert that he was exposed to chemical, biological and nuclear materials.  There is no evidence in the claims file, aside from the Veteran's own contentions, that supports this claim.  In fact, evidence in the claims file, associated with another of the Veteran's claims for entitlement to service connection, refutes these contentions.

The Veteran has also argued that his neck disability is due to his service-connected low back disability; however, there is no evidence to support this contention.  None of the examiners treating the Veteran have provided any evidence in support of a relationship between his service-connected lumbar spine disability and the degenerative changed in his cervical spine.

Although lay persons may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this case, it would require medical or scientific expertise to say that the Veteran's current neck disability was caused by substances he was exposed to in service; or to the service connected low back disability.  There is no indication that the Veteran possesses such expertise.  Hence, the Veteran's theories as to what factors caused his current neck disability, are not competent.  38 C.F.R. § 3.159(a).  

There is no other evidence linking the current disability to a disease or injury in service, including to the service connected back disability.  As such, the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  Gilbert.

Increased disability rating-laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbosacral spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine. 38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine. 38 C.F.R. § 4.71a, DC 5237 (2011).  Any associated objective neurologic manifestations of the disability are separately rated under an associated neurologic.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (2) (2011).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (5) (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2011).

However, these provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted. Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Factual Background

A May 2006 magnetic resonance imaging study (MRI) revealed multilevel degenerative disc disease.  The examiner diagnosed chronic low back pain syndrome with associated degenerative disc disease.

A February 2008 VA spine examination shows that the Veteran complained of low back pain that could reach a 9/10 in severity, and that the pain spread into his buttocks and he had pain and numbness that spread down his legs into his feet.  He indicated that he had decreased sensation on the bottoms of his feet as well as numbness and tingling along the outsides of both feet without associated pain.  He indicated that his pain is intermittent throughout each day.  

The Veteran reported flare-ups when it rained or was damp, and these would last until the weather changed.  He had had no incapacitating episodes over the prior year.  He indicated that he wore a back brace but had not had any surgeries.  He indicated that he had not had any episodes of dislocation or subluxation, but that he had difficulty with balance due to his back pain and used a walking stick.  He could not sit and had trouble dressing. 

Upon examination, the Veteran's range of motion was flexion of 0 to 30 degrees; extension of 0 to 20 degrees; right and left lateral flexion to 20 degrees on each side and right and left rotation to 35 degrees on each side.  Pain was elicited at the end of the ranges of motion.  The Veteran had pain to palpation throughout his entire lumbar spine as well as in the paraspinal musculature, bilaterally.  The Veteran indicated that he had decreased sensation in the buttock over the area of the sacroiliac joints bilaterally.

Motor strength in the lower extremities was 5-/5 throughout.  All motor testing reproduced pain.  Both Achilles and patellar reflexes were 2/4 bilaterally.  There was decreased sensation to pinprick on the bottom and lateral aspects of his feet and ankles and a similar decrease in the same pattern in vibration sense.  

VA treatment records dated in April 2008, reflect the Veteran's report that his back pain was chronic but had been worse for the previous two to three years.  He complained of constant numbness in the bottom of his feet.  A May 2008 VA medical record shows that the Veteran complained of chronic low back pain.  He was found to have decreased sensation to pinprick in his feet in the stocking distribution.  He also had decreased vibration in the lower extremities.  His pulses were good and his strength was 5/5.  His deep tendon reflexes at the patellar were +2 and his Achilles deep tendon reflexes were absent.  The assessment was neuropathy.  

Another May 2008 VA medical record shows that the Veteran and absent ankle deep tendon reflexes and was assessed with severe peripheral neuropathy of unknown etiology.  A June 2008 VA medical record shows that the Veteran reported pain radiating from his back to lower extremities, and numbness in the bilateral feet, tingling mid and low back and pain constantly in the lower extremities.  A June 2008 electromyography (EMG) revealed moderate axonal sensory-motor peripheral neuropathy.

At an August 2009 peripheral nerves examination the Veteran complained of burning, numbness and pain along the leg and feet on both sides.  Sensory examination revealed decreased pinprick symmetrical bilateral lower extremities up to the midcalf.  The Veteran had absent vibration in toes and ankles, present at knees.  The Veteran was unable to do tandem walk, on heel or on toes walk, and was unable to do Romberg's sign.  

The examiner opined that the Veteran was suffering from moderate axonal sensory motor peripheral neuropathy.  The examiner found that the Veteran's peripheral neuropathy was not caused by or a result of direct lumbosacral degenerative joint disease itself.  The Veteran's peripheral neuropathy and lumbar spine disease were both contributing to his lower extremity symptoms, which were affecting his quality of life significantly.

Analysis

The Veteran is in receipt of the highest rating for limitation of thoracolumbar spine motion, and a higher rating would require unfavorable ankylosis of the entire thoracolumbar spine.  The 2008 VA examination showed that the Veteran had significant remaining motion in the spine.  Treatment records and the 2009 do not report ankylosis.  The Veteran has also not reported that the spine is fixed in position.  The evidence is thus, against a finding that the disability approximates the criteria for an increased rating under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.7, 4.21.

A rating under incapacitating episodes, for IVDS, would not provide a higher disability rating, as there is no evidence in the record that he has had incapacitating episodes.  In fact, at his April 2008 examination, the Veteran specifically denied any incapacitating episodes in the previous twelve months.  The treatment records also show no physician prescribed bed rest.  The remainder of the record also makes no mention of physician prescribed bed rest.

With regard to neurological abnormalities, the VA examiner who provided the August 2009 peripheral nerves examination could not separate the symptoms, and resulting effects, that the Veteran's peripheral neuropathy and lumbar spine disease had on his lower extremities.  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2011).  As such, all of the neurologic symptoms in the lower extremities are rated as part of the service connected disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, DC Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Veteran's symptoms are not wholly sensory, in that he has slightly diminished muscle strength and diminished or occasionally absent reflexes.  Hence, a rating in excess of mild is warranted.  The August 2009 examiner found the neuropathy to be moderate.

Given the examiner's opinion as to the severity of the disability, the fact that motor strength is only mildly reduced, reflexes have generally been present, and there is no atrophy; the evidence is against finding more than moderate incomplete paralysis.  Accordingly, separate 20 percent ratings are warranted for peripheral neuropathy in the right and left lower extremities, under Diagnostic Code 8520.  

Extraschedular consideration:
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's lumbar spine disability are limitation of motion, and abnormal neurologic factors in the lower extremities.  These factors are included in the schedular rating criteria.  While the VA examiner noted the Veteran's inability to walk or stand for extended periods, these are the effects of the neurologic findings that were reported on the examination, and which are contemplated by the rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5237, 8520.  Thus, the evidence does not warrant referral for consideration of an extraschedular evaluation.

TDIU consideration:

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  At a 2003 VA examination it was reported that the Veteran had stopped working in 2002, but this was due to an on-the-job injury.  There have been no current reports of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

Service connection for a cervical spine disability is denied.

A disability rating in excess of 40 percent for lumbosacral strain is denied.

A separate rating of 20 percent for the neurologic manifestations of the low back disability in the right lower extremity is granted.

A separate rating of 20 percent for the neurologic manifestations of the low back disability in the left lower extremity is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


